Citation Nr: 1648050	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  14-30 004	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES


1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a neck disorder.  



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from January 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013  rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Wilmington, Delaware.  


FINDING OF FACT

On March 6, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn his appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
T. REYNOLDS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


